NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID VATAN, Relator; United States of          No.    19-55305
America ex rel.,
                                                D.C. No.
                Plaintiff-Appellant,            2:14-cv-08961-PA-SS

 v.
                                                MEMORANDUM*
QTC MEDICAL SERVICES, INC.;
LOCKHEED-MARTIN CORPORATION,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                              Submitted July 6, 2020**
                                Seattle, Washington

Before: NGUYEN and BUMATAY, Circuit Judges, and SIMON,*** District
Judge.

      In this False Claims Act action, David Vatan appeals from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
court’s order granting summary judgment in favor of QTC Medical Services, Inc.

(“QTC”). Our review is de novo. United States ex rel. Kelly v. Serco, Inc., 846
F.3d 325, 329 (9th Cir. 2017). We affirm.

      1.     Summary judgment was proper on Vatan’s False Claims Act claims

because Vatan cannot establish a “false statement or fraudulent course of conduct”

as required for liability under the Act. United States ex rel. Campie v. Gilead Scis.,

Inc., 862 F.3d 890, 899 (9th Cir. 2017) (quoting United States ex rel. Hendow v.

Univ. of Phx., 461 F.3d 1166, 1174 (9th Cir. 2006)). Vatan argues that QTC

falsely certified that the “entire claims folder” was reviewed when QTC’s analysts

answered “yes” to that question on a checklist that was submitted with QTC’s

requests for payment. Vatan contends that answering “yes” in response to this

question was a false statement because QTC’s training guide instructed analysts

that “through the process of elimination, the entire c[laims] file is reviewed.”

      Contrary to Vatan’s claim, there is no evidence that the Department of

Veteran Affairs expected QTC’s reviewers to review every page in order to

truthfully answer “yes” to this question of the checklist. Indeed, it is undisputed

that the Department instructed QTC that its reviewers need not review every page.

Vatan does not offer any evidence that anyone at the VA considered QTC’s use of

a “process of elimination” to be inconsistent with answering “yes.” Simply put,

nothing in the record indicates that analysts were required to review every page of


                                          2
every document in order to truthfully certify “yes” on this question. And the fact

that the VA had a similar understanding suggests that such answers were not

objective falsehoods. See United States ex rel. Lindenthal v. Gen. Dynamics

Corp., 61 F.3d 1402, 1412 (9th Cir. 1995).1

      2.     Vatan also contends that QTC’s performance fell short of what was

required by QTC’s contract with the VA. But Vatan’s allegations are not

actionable under the False Claims Act because they are untethered to any specific

false representation. See United States ex rel. Hopper v. Anton, 91 F.3d 1261,

1266 (9th Cir. 1996) (violation of a legal requirement does not by itself create

liability under the False Claims Act). Vatan cannot establish liability by making

generic complaints about the quality of QTC’s review and its alleged deviation

from the “purpose” of the contract without pointing to any specific

misrepresentation.2


1
  Vatan also relies on his own deposition testimony that a supervisor told him to
“ignore” two of the three diseases that analysts were supposed to be reviewing for.
His testimony is vague at best and its significance is unclear, especially since
analysts were supposed to stop reviewing a file once they made the determination
to refer a file for the VA to adjudicate. But even drawing inferences about this
testimony in Vatan’s favor, “this court has refused to find a genuine issue where
the only evidence presented is uncorroborated and self-serving testimony.”
Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002) (cleaned
up).
2
  Vatan’s reliance on Winter ex rel. United States v. Gardens Reg’l Hosp. & Med.
Ctr., Inc., 953 F.3d 1108 (9th Cir. 2020) is misplaced. There we held that a
physician’s medical opinion can be considered “false” within the meaning of the


                                          3
      3.     Even if Vatan’s complaints about QTC’s performance under the

contract were treated as a “worthless services” claim, summary judgment for QTC

was still proper. United States ex rel. Lee v. SmithKline Beecham, Inc., 245 F.3d
1048, 1053 (9th Cir. 2001) (holding that “[i]n an appropriate case, knowingly

billing for worthless services” may be actionable). QTC has shown that there is no

genuine issue of fact as to whether its performance was deficient under the

contract—let alone so deficient that it amounted to worthless services. All of the

record evidence suggests that the VA was not only pleased with the work QTC did,

but that it had no complaints whatsoever. Vatan offers no evidence to suggest that

anyone, at the VA or QTC, thought that QTC’s performance was deficient.3

      For the foregoing reasons, the district court correctly entered summary



False Claims Act under some circumstances, such as where the opinion is not
honestly held by the doctor. Id. at 1117–19. That holding is irrelevant here given
that Vatan affirmatively disclaimed any argument that analysts issued “false”
opinions as to particular claim files.
3
  Vatan’s expert analysis does not change this conclusion. Vatan’s expert
concluded only that there was a variation in the rate of “yes” and “no” decisions
among different analysts. But even accepting this expert’s conclusion, it says
nothing about the accuracy of those determinations, whether any particular file was
reviewed incorrectly or incompletely, or the extent to which such non-objective
reviews were corrected by the providers during the second-level review. Vatan has
not identified a single file that received an inaccurate referral decision nor has he
shown that the review was so plagued with inaccuracies that QTC’s performance
amounted to essentially no performance at all. See Mikes v. Straus, 274 F.3d 687,
703 (2d Cir. 2001) (“In a worthless services claim, the performance of the service
is so deficient that for all practical purposes it is the equivalent of no performance
at all.”).

                                          4
judgment in favor of QTC.

     AFFIRMED.




                            5